Title: Thomas Jefferson to George Divers, 14 September 1811
From: Jefferson, Thomas
To: Divers, George


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 14. 11.
          
		  
		   
		  The advance of the season makes me uneasy about your timothy seed. on the 8th of Aug. I inclosed a 10.D. bill to Judge Stewart requesting him to procure the amount of it in timothy seed, fresh, & forward it to mr Leitch’s in Charlottesville. as I have not heard from him I have this day written to him by post. when it arrives at mr Leitch’s, call for it without waiting for communication with me on the subject, lest it should occasion a delay which the season forbids.
          Your’s affectionately
                  Th: Jefferson
        